United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S. Appellant
and
DEPARMENT OF THE ARMY,
INSTALLATION MANAGEMENT
COMMAND, Fort Bragg, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-222
Issued: May 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2013 appellant filed a timely appeal from a September 27, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of $7,444.40 from
August 4, 2011 to October 20, 2012 due to the failure to deduct health benefit insurance
premiums, for which appellant was not at fault; (2) whether it properly denied waiver of the
overpayment; and (3) whether OWCP determined the overpayment could be recovered by
deducting $300.00 per month from continuing compensation payments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 8, 1985 appellant, then a 31-year-old firefighter, injured her right hip during
physical training at work. OWCP accepted muscle strain right hip. Appellant stopped work on
March 8, 1985 and returned on March 12, 1985. On February 3, 1986 she injured her back while
lifting an airpack and placing it in a bracket. OWCP accepted a low back strain. Appellant
stopped work February 3, 1986 and returned February 7, 1986. On April 10, 1986 she was
injured while running across the yard to assist a person with a gunshot wound. OWCP accepted
the claim for lumbar strain. Appellant returned to light-duty work on May 8, 1986 and worked
light duty until September 25, 1986 when she was released to her regular duties. On July 6, 1987
she filed a claim alleging she strained the back side of her right leg during physical training.
Appellant did not stop work or seek medical treatment. On December 24, 1987 she filed a
recurrence claim effective November 9, 1987 claiming her right leg and back have been painful
since her March 8, 1985 injury. Appellant stopped work on November 9, 1987 and returned to
light duty on November 25, 1987. OWCP accepted the recurrence and expanded her claim to
include an aggravation of degenerative disc disease and depressive reaction. Appellant stopped
work October 22, 1988 and was placed on the periodic rolls effective February 12, 1989. OWCP
paid all appropriate benefits.
By decision dated May 23, 1994, OWCP reduced appellant’s compensation benefits
based on her employment as a vehicle registration clerk.
On August 2, 2011 appellant advised OWCP that she was electing to receive Office of
Personnel Management (OPM) benefits effective August 3, 2011. She requested that it terminate
her workers’ compensation payments. Appellant retired from the employing establishment on
August 3, 2011. She did not, however, transfer over to OPM benefits until July 1, 2013.
In a November 1, 2012 manual adjustment form, OWCP noted that health benefit
insurance deductions had not been collected for the period August 4, 2011 through
October 20, 2012, which amounted to $7,444.40. It noted that appellant was paid compensation
of $16,140.43 but was entitled to only $8,696.03 after health benefit insurance premiums were
deducted. Copies of the Federal Employees’ Compensation System worksheets provided for the
period August 4, 2011 through October 20, 2012 showed appellant was paid without health
insurance premium deductions for the period on August 4, 2011 through October 20, 2012.
In a November 15, 2012 preliminary determination, OWCP determined that appellant had
been overpaid benefits in the amount of $7,440.00 because her health benefits had been
terminated on August 4, 2011 but were not reinstated until October 20, 2012. It found that she
was without fault in creating the overpayment. OWCP informed appellant that she had 30 days
to request a telephone conference, a final decision based on the written evidence or a
prerecoupment hearing on the issue of possible waiver of the overpayment. It requested that she
complete and return the enclosed financial information questionnaire (Form OWCP-20) within
30 days.
On December 10, 2012 appellant elected civil service retirement benefits effective
July 1, 2013.

2

On December 10, 2012 appellant also requested a prerecoupment hearing on the issues of
fault and possible waiver of the overpayment. The hearing was held telephonically before the
Branch of Hearings and Review on July 18, 2013. At the hearing, appellant testified that she did
not dispute the amount of the overpayment. It was also agreed that OWCP’s finding of without
fault was appropriate as the underdeduction of health insurance premium benefits was an
administrative action taken without appellant’s awareness. Appellant’s finances, as noted on the
December 10, 2012 overpayment recovery questionnaire received by OWCP December 13,
2012, were discussed. She testified that clothing was purchased with a credit card. Appellant
also stated that her mortgage payment was $400.00.
On the December 10, 2012 overpayment recovery questionnaire, appellant listed her
income as $1,000.00 from social security benefits, $570.00 from FECA benefits and $11,949.00
from lease of hunting dogs,2 for a total monthly income of $13,519.00. Expenses were listed as
$1,100.00 for mortgage; $464.00 for food; $200.00 for clothing; $388.48 for utilities and
$989.00 for other expenses, for a total monthly expense of $3,141.48. Appellant listed credit
card debt of $8,000.00 to Chase for which she pays $200.00 a month and $5,000.00 to Bank of
America, for which she pays $200.00 per month. She indicated that she had a total of $3,520.80
other available funds which included $20.00 to $30.00 cash on hand; $2,915.14 checking
account balance; and $575.80 savings account balance. Supporting documentation included a
statement from Bragg Mutual Federal Credit Union indicating balance of approximately
$576.00, balances on Cabelo’s Club Visa Signature; 2011 Income Tax Return for an S
Corporation for appellant’s business.
By decision dated September 27, 2103, OWCP’s hearing representative finalized the
finding of overpayment in the amount of $7,444.40 for the period August 4, 2011 to October 20,
2012 because health benefit premiums were not deducted and appellant does not contest the
overpayment. The hearing representative concurred that appellant was without fault as the
computation of health benefits is an administrative action and was untaken without appellant’s
participation. The hearing representative found that appellant was not entitled to waiver of
recovery as she had over $400.00 to pay the overpayment after monthly expenses were
subtracted from monthly income. As appellant testified that the clothing expense was included
in the credit card amount, the monthly expenses were reduced by $200.00. The hearing
representative further found that a recoupment of $300.00 per month would not constitute a
financial hardship.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of his or her
duty.3 When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.

2

OWCP’s hearing representative noted this business income was $1,200.00 monthly.

3

5 C.F.R. § 8102(a).

3

An employee entitled to disability compensation may continue his or her health benefits
under FEHB program. The regulations of OPM, which administers FEHB program, provide
guidelines for registration, enrollment and continuation of enrollment for federal employees. In
this connection, 5 C.F.R. § 890.502(a)(1) provides that an employee or annuitant is responsible
for payment of the employee or annuitant share of the cost of enrollment for every pay period
during which the enrollment continues. An employee or annuitant incurs indebtedness to the
United States in the amount of the proper employee or annuitant withholding required for each
pay period that health benefit withholdings or direct premium payments are not made but during
which the enrollment continues.4
In addition, 5 C.F.R. § 890.502(c) provides that an agency that withholds less than or
none of the proper health benefits contributions from an individual’s pay, annuity or
compensation must submit an amount equal to the sum of the uncollected deductions and any
applicable agency contributions required under section 8906 of Title 5 United States Code, to
OPM for deposit in the Employees’ Health Benefits Fund.5
The Board has recognized that, when an underwithholding of health insurance premiums
is discovered, the entire amount is deemed an overpayment of compensation because OWCP
must pay the full premium to OPM when the error is discovered.6
ANALYSIS -- ISSUE 1
The record reflects that OWCP failed to deduct health insurance premiums from
appellant’s compensation payments for the period August 4, 2011 to October 20, 2012 in the
amount of $7,444.40. It noted that appellant was paid compensation of $16,140.43 but would
have been entitled to only $8,696.03 after health benefit insurance premiums had been property
deducted. This resulted in an overpayment of compensation of $7,444.40. No health benefit
insurance deductions were made from appellant’s compensation during that time period and
there was no evidence that she cancelled her health benefits enrollment. OWCP explained how
the overpayment occurred and provided this to her with the preliminary notice of overpayment.7
Appellant does not dispute that she received the overpayment in question or the amount of the
overpayment. The Board finds that an overpayment was created in the amount of $7,444.40 due
to the underwithholding of health insurance premiums.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.8 These statutory guidelines
are found in section 8129(b) of FECA which states: Adjustment or recovery of an overpayment
4

Id. at § 890.502(a)(1).

5

Id. at § 890.502(c).

6

See James Lloyd Otte, 48 ECAB 334 (1997); Marie D. Sinnett, 40 ECAB 1009 (1989); John E. Rowland, 39
ECAB 1377 (1988); 5 C.F.R. § 890.502.
7

See Sandra K. Neil, 40 ECAB 924 (1989).

8

See Robert Atchison, 41 ECAB 83, 87 (1989).

4

by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.9 When a claimant is found to be
without fault in the matter of the overpayment, then, in accordance with section 8129(b), OWCP
may only recover the overpayment if it determined that recovery of the overpayment would
neither defeat the purpose of FECA nor be against equity and good conscience.
Section 10.436 of the implementing regulations10 provide that recovery of an
overpayment will defeat the purpose of FECA if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom OWCP seeks
recovery needs substantially all of his or her current income (including compensation benefits) to
meet current or ordinary and necessary living expenses; and (b) the beneficiary’s assets do not
exceed a specified amount as determined by OWCP from data furnished by the Bureau of Labor
Statistics.11 An individual is deemed to need substantially all of his or her income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00.12
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.13
Section 10.438 of the regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by OWCP. This information is needed to determine whether or not recovery on an
overpayment would defeat the purpose of FECA or be against equity and good conscience.
Failure to submit the requested information within 30 days of the request shall result in denial of
waiver.14
ANALYSIS -- ISSUE 2
OWCP found appellant to be without fault in creating the overpayment. The issue is
whether recovery of the overpayment would defeat the purpose of FECA or be against equity
and good conscience. OWCP provided appellant with an OWCP-20 form and requested in the
November 15, 2012 preliminary determination that she submit supporting financial
9

5 U.S.C. § 8129(b).

10

20 C.F.R. § 10.436.

11

OWCP’s procedures provide that the assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent. Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a) (June 2009).
12

Id; See also Sherry A. Hunt, 49 ECAB 467, 473 (1998).

13

20 C.F.R. § 10.437.

14

Id. at § 10.438.

5

documentation with respect to her monthly income and expenses. Appellant was notified of the
provisions of 20 C.F.R. § 10.438.
Appellant provided an overpayment recovery questionnaire with a few supportive
financial documents and further clarified her financial situation at the prerecoupment hearing.
Based on her testimony and information from the overpayment recovery questionnaire, OWCP’s
hearing representative revealed that she had monthly income of $3,093.00. While appellant
listed monthly expenses of $2,841.48, the hearing representative found the clothing expense was
included in the credit card amount, thus reducing the monthly expenses to $2,641.48. The
hearing representative calculated that appellant had over $400.00 ($3,093.00 -- $2,641.48 =
$451.52) remaining to pay the overpayment and denied waiver.
The Board finds that OWCP made a proper determination as to waiver. With the limited
amount of financial information submitted, OWCP did not abuse its discretion in finding that
recovery of the overpayment would not defeat the purpose of FECA or be against equity and
good conscience.15 Appellant has the responsibility to submit the necessary evidence. Pursuant
to 20 C.F.R. § 10.438, OWCP may properly deny waiver of the overpayment.16 For this reason,
it properly denied waiver in conformance with the implementing federal regulations.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(a) of FECA provides, in pertinent part, that when an overpayment has been
made to an individual under this subchapter because of an error of fact or law, adjustment
shall be made under regulations prescribed by the Secretary of Labor by decreasing later
payments to which an individual is entitled.17 OWCP’s implementing regulations
provide that, if an overpayment of compensation has been made to an individual entitled
to further payments and no refund is made, it shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate of
compensation, the financial circumstances of the individual and any other relevant
factors, so as to minimize any hardship.18
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly directed recovery of the overpayment at the rate of
$300.00 per month from each continuing compensation payment.
Regarding the recovery of the overpayment from appellant’s continuing compensation,
the Board notes that she provided limited financial information to assist OWCP in determining
her financial circumstances to minimize any hardship. OWCP properly set the rate of recovery
at $300.00 from each continuing compensation payment until the benefit was paid in full. The

15

See also D.I., Docket No. 13-469 (issued July 1, 2013). See N.R., Docket No. 12-1853 (issued June 10, 2013).

16

Id.

17

5 U.S.C. § 8129.

18

20 C.F.R. § 10.441(a).

6

Board finds that this was reasonable in the absence of any financial documentation proving
otherwise.19
On appeal, appellant alleges that she does not always have extra money at the end of each
month and enclosed copies of some bills. The Board’s jurisdiction however is limited to
evidence that was before OWCP at the time it issued its final decision.20 Because this evidence
was not in the case record at the time OWCP rendered its final September 27, 2013 decision, the
Board is precluded from considering such evidence on appeal.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $7,444.40. OWCP properly denied waiver and required recovery of the overpayment by
deducting $300.00 every 28 days from her continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the September 27, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 6, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

Id.

20

Id. at § 501.2(c); Sandra D. Pruitt, 57 ECAB 126 (2005).

7

